Digitally signed by
                       Illinois Official Reports                          Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                               Appellate Court                            Date: 2017.02.24
                                                                          08:58:46 -06'00'




                   People v. Busse, 2016 IL App (1st) 142941



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           HARLEY BUSSE, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-14-2941



Filed             December 27, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 12-CR-15237; the
Review            Hon. Michael B. McHale, Judge, presiding.



Judgment          Sentence reduced.



Counsel on        Michael J. Pelletier, Patricia Mysza, and Rachel M. Kindstrand, of
Appeal            State Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Miles J. Keleher, and Lisanne P. Pugliese, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                  with opinion.
                  Justice Neville concurred in the judgment and opinion.
                  Justice Mason dissented, with opinion.
                                              OPINION

¶1       Harley Busse pilfered $44 in quarters from a vending machine on the University of Illinois
     at Chicago campus. For this, he was convicted of burglary committed in a school and
     sentenced to 12 years in the state penitentiary. He now claims that his sentence was excessive.
¶2       Busse has committed a number of similar crimes over the years, but not one of them has
     been either violent or serious. The trial court’s discretion to sentence him was limited by his
     status as a Class X offender. It goes without saying that judges at all levels must follow the law
     and hold in check their natural sympathies. There are circumstances, however, when applying
     mandatory sentencing produces an anomalous and absurd result in a particular case.
¶3       This is one of those rare cases. Here, the 12-year Class X sentence imposes a punishment
     grossly disproportionate to the offense. As appellate court judges, we have to explain our
     decisions, and in this case, simply saying the sentencing judge followed the law, which he did,
     provides thin justification for the sentence—even fully acknowledging Busse’s past crimes
     and incarcerations.
¶4       A paltry crime for a paltry sum does not warrant the unpaltry sentence of 12 years. We hold
     that the trial court did abuse its discretion in sentencing Busse, and we impose a six-year
     sentence.

¶5                                          BACKGROUND
¶6        Busse’s conviction arose from an incident that took place on July 31, 2012, inside the
     science and engineering building at the University of Illinois at Chicago (UIC). Before trial,
     the trial court granted the State’s motion to introduce evidence of three prior crimes to show
     Busse’s modus operandi. These crimes were burglaries and a theft that involved coin-operated
     machines.
¶7        At trial, UIC police department Sergeant Jason Huertas testified that while patrolling at
     about 1:48 p.m. on July 31, 2012, he saw Busse leaving a UIC campus building at 845 West
     Taylor Street. Sergeant Huertas recognized Busse because he had previously given Busse at
     least two criminal trespass warnings. Sergeant Huertas continued driving, and Busse continued
     walking eastbound on Taylor Street. Sergeant Huertas stopped at the corner of Taylor and
     Halsted Streets, got out of his car, and approached Busse on UIC property. Busse had a black
     briefcase and wore a beige shirt and beige, khaki-style pants. Huertas testified that Busse had
     no valid reason to be on campus so he arrested him for criminal trespass and called UIC officer
     Scott Ruckrich to assist.
¶8        Officer Ruckrich searched Busse and found, concealed by Busse’s T-shirt, two pieces of a
     wire clothes hanger about six to eight inches long with a curved end, fastened to Busse’s inner
     shirt tag. Officer Ruckrich also found loose quarters inside the briefcase. Sergeant Huertas told
     Ruckrich to investigate whether UIC vending machines had been broken into.
¶9        Huertas examined a still-image photograph taken from a surveillance video of the vending
     machine area, which shows a computer room and an individual in the hallway. He testified that
     the individual in the photograph was wearing beige-colored pants and a beige- or
     white-colored shirt and was carrying something in his left hand. He further testified that he saw
     Busse wearing those same clothes on July 31, 2012, and based on the clothing, he was able to
     tell that the individual in the image was Busse. On cross-examination, Huertas testified that the

                                                 -2-
       face of the individual in the photograph was not visible and it was difficult to identify the
       ethnicity as well as the height of the individual.
¶ 10        Mark Voirol, a vending technician, testified that he had been repairing and inspecting
       vending machines for 33 years. To determine whether a machine had been broken into, he
       would look for pry marks and if the door had been left open. He testified that a new way that
       people were stealing coins was by using a coat hanger or metal rod to “fish” change out of the
       coin changers. On July 31, 2012, he went with police to the UIC building at 950 South Halsted
       Street and examined the vending machines, including a coffee machine, two snack machines, a
       food machine, a cold food machine, and a change machine.
¶ 11        In the coffee machine, Voirol noticed that that the nickel and dime tubes were full and the
       quarter tube was empty. This was “pretty odd” because his company kept change in all of the
       machines, so if the quarter tube was empty then all of the other tubes would be as well. In the
       snack machine, he noticed that the nickels and dimes were full but that there were only five or
       six quarters left. Of these quarters, three were on the bottom upright on their edge, and a couple
       quarters were lying flat on top. He testified that this was “highly unusual,” that the only way
       for that to happen was for the coins to be pushed from underneath, and a coat hanger was the
       most popular item used to push the coins up. When he opened the snack machine and saw the
       three quarters standing up and the others lying on top, “it pretty much told me that as they were
       fishing them out, they got stuck and they quit.”
¶ 12        On cross examination, Voirol testified that he did not see any pry marks on the machines,
       the doors were closed, and there did not appear to be anything wrong with the machines. He
       further testified that he did not know how much change was in the machine before 12:30 p.m.
       on the day of the incident, that he inspected the machines between 4:30 p.m. and 5:30 p.m. or 6
       p.m., and that he did not know when somebody had last visited the snack machine to keep it
       full.
¶ 13        Sergeant Huertas also testified about an earlier incident on February 8, 2009, at a UIC
       building at 950 South Halsted Street. While he was on foot patrol in the vending area in that
       building, he saw Busse shaking change out of a vending machine that had a wire hanger inside
       its return slot. The hanger was about six to eight inches on the straight end, was curved on one
       of the ends, and was similar to the hangers Busse was carrying on July 31, 2012. After Busse
       obtained the change from the vending machine, Huertas saw him put the change into his
       briefcase, walk to the other side of the hallway, stick the hanger into the return slot of a second
       vending machine, and begin to shake the change out of that machine. Sergeant Huertas then
       placed him under arrest.
¶ 14        The trial court found Busse guilty of one count of burglary committed in a school. At the
       sentencing hearing, Busse’s counsel informed the trial court of errors in the presentence
       investigation, on page 7 in the social history section and on page 10 in the substance abuse
       section. The court made corrections in the social history section and added the illegal drugs
       mentioned by Busse’s counsel in the substance abuse section.
¶ 15        The State argued for a “substantial sentence” based on Busse’s 28 past convictions,
       including seven felony convictions. Several of Busse’s past convictions were for burglary or
       theft from coin-operated machines. Because of this criminal history, Busse was subject to
       Class X sentencing.
¶ 16        Busse’s counsel provided a letter from Busse’s brother. The trial court reviewed the letter
       and orally summarized its contents: Busse’s brother would provide Busse with a job, and their

                                                    -3-
       mother was ailing with leukemia. Busse’s counsel also provided a letter from the Department
       of Corrections stating that he was in the gang-free unit. Busse’s counsel further explained to
       the trial court that Busse was 40 years old, that he was working at Easy Movers, and that his
       mother suffered from hairy cell leukemia and he worried about his mother and that she would
       die while he was in custody. Also, his mother lives in northern Minnesota and cannot visit him
       due to the distance. Busse’s counsel also noted that, according to the presentence investigation
       report (PSI), defendant had about 20 jobs since he was 12 years old and asked the trial court to
       exercise leniency.
¶ 17       The trial court sentenced Busse to 12 years, saying that while the facts were not
       “particularly egregious,” it was offset by Busse’s “egregious” criminal history as a “career
       thief.” Since “nothing up to this point has made an impression upon you *** maybe my
       twelve-year sentence will make an impression on you.” The trial court denied his motion to
       reconsider sentence.
¶ 18       On appeal, Busse argues that his sentence is excessive given the nonviolent nature of the
       crime and his nonviolent background and that the trial court did not consider the “nature and
       circumstances” of his prior convictions. Busse further contends that the trial court did not
       consider any of the applicable mitigation evidence he presented or weigh the aggravating and
       mitigating factors. Busse argues that his sentence does not conform with the spirit and purpose
       of the law and requests that we reduce his sentence to the minimum term of six years or to a
       reduced prison term.

¶ 19                                  STANDARD OF REVIEW
¶ 20       A reviewing court may only reduce a sentence under Illinois Supreme Court Rule 615
       when the record shows that the trial court abused its discretion. People v. Brown, 2015 IL App
       (1st) 130048, ¶ 42. The reviewing court may not reverse the sentencing court just because it
       may have weighed the relevant factors differently. People v. Streit, 142 Ill. 2d 13, 19 (1991).
       “A sentence within statutory limits will not be deemed excessive unless it is greatly at variance
       with the spirit and purpose of the law or manifestly disproportionate to the nature of the
       offense.” People v. Fern, 189 Ill. 2d 48, 54 (1999).

¶ 21                                              ANALYSIS
¶ 22       All sentences must reflect the seriousness of the offense committed and the objective of
       rehabilitating offenders to useful citizenship. People v. Cooper, 283 Ill. App. 3d 86, 95 (1996).
       The trial court considers all factors in mitigation and aggravation. People v. Quintana, 332 Ill.
       App. 3d 96, 109 (2002). We presume a trial court evaluates the relevant factors in mitigation
       before it, and that presumption cannot be overcome without affirmative evidence of the
       sentencing court’s failure to do so. People v. Flores, 404 Ill. App. 3d 155, 158 (2010).
¶ 23       The record indicates the trial court’s awareness of the mitigating factors. Although the trial
       court did not specifically state that it reviewed or considered the PSI, the trial court made notes
       on the PSI during the hearing, and both Busse’s counsel and the State referenced the PSI
       during their respective arguments. The trial court also reviewed the letter from Busse’s brother
       and provided an oral summary of the letter. The trial court considered the nonviolent nature of
       the crime, as it noted that the facts are not “particularly egregious.” Moreover, Busse’s counsel
       orally presented mitigating evidence, such as his age, the letter from the Department of
       Corrections, his mother’s illness, his worrying about his mother and that she would die before

                                                    -4-
       his release, and that he had about 20 jobs since age 12. “Where relevant mitigating evidence is
       before the court, it is presumed that the court considered it absent some indication in the record
       to the contrary other than the sentence itself.” People v. Dominguez, 255 Ill. App. 3d 995, 1004
       (1994).
¶ 24        With respect to Busse’s argument that the trial court did not weigh the aggravating and
       mitigating factors, the record indicates that it weighed the nonviolent nature of the offense
       against his extensive criminal history. There is no requirement that the trial court must set forth
       every reason or specify the weight it gave to each factor when determining the sentence.
       People v. Burgess, 2015 IL App (1st) 130657, ¶ 227.
¶ 25        In addition, Busse contends the trial court did not consider the nature and circumstances of
       his prior convictions, including that the majority involved “low-level property crime” and the
       total absence of any history of violence. But the trial court expressly noted the theft-related
       nature of the prior convictions, after hearing argument about his criminal history.
¶ 26        The question remains whether Busse’s sentence is excessive. Burglary committed in a
       school is a Class 1 felony with a sentencing range of 4 to 15 years. 720 ILCS 5/19-1(b) (West
       2012); 730 ILCS 5/5-4.5-30(a) (West 2012). Because of Busse’s prior convictions, he was
       sentenced as a Class X offender. 730 ILCS 5/5-4.5-95(b) (West 2012). Busse does not dispute
       his eligibility for a Class X sentence, and the 12-year sentence is well within the permissible
       statutory range of 6 to 30 years for a Class X offender. 730 ILCS 5/5-4.5-25(a) (West 2012).
¶ 27        If a sentence is within the statutory range, we presume it is not excessive. People v. Tripp,
       306 Ill. App. 3d 941, 956 (1999). And while the trial court’s discretion in sentencing is neither
       absolute nor unlimited, all too often, reviewing courts defer to trial courts by repeating
       boilerplate language. As the dissent points out, the abuse of discretion standard is undoubtedly
       deferential, but we must still review the trial court’s decision. In Busse’s case, this sentence is
       both “greatly at variance with the spirit and purpose of the law” and “manifestly
       disproportionate to the nature of the offense” and thus was an abuse of discretion. Fern, 189 Ill.
2d at 54. The 12-year sentence is far too long compared to the seriousness of the crime,
       imprisoning Busse for this term will not protect the public, and a lengthy prison term is no
       more likely to rehabilitate Busse than a far less onerous one.
¶ 28        In fashioning the appropriate sentence, the most important factor to consider is the
       seriousness of the crime. People v. Willis, 2013 IL App (1st) 110233, ¶ 123; People v. Cox, 377
Ill. App. 3d 690, 709 (2005). This principle reflects that of the Illinois sentencing statutes,
       whose purpose is, in part, to “[p]rescribe penalties which are proportionate to the seriousness
       of offenses.” 720 ILCS 5/1-2(c) (West 2012); see also People v. Hogue, 1 Ill. App. 3d 881, 884
       (1971) (applying statute in reducing sentence for burglary). The statute, in turn, stems from the
       Illinois Constitution. Ill. Const. 1970, art. I, § 11. Though Busse has not challenged his
       sentence on constitutional grounds, the principle that penalties must be determined according
       to the seriousness of the offense guides our consideration of whether his sentence was
       excessive.
¶ 29        Twelve years of imprisonment is grossly disproportionate to the offense of stealing $44 in
       loose change from a vending machine. Busse did not “break in” to the UIC building; he
       apparently walked inside during the middle of the day. Busse was not armed and did not use a
       weapon of any sort. No UIC students were threatened or harmed during his theft. He did not
       even damage the vending machines. It is difficult to conceive of an argument that Busse
       deserves 12 years in prison due to the seriousness of his offense.

                                                    -5-
¶ 30       Further, the factors that made Busse’s sentence so severe had nothing to do with the small
       harm caused by his actions. Busse was convicted of burglary because he happened to steal
       from vending machines at UIC, a school from which he had previously been banned. 720 ILCS
       5/19-1(a), (b) (West 2012). This made his crime a Class 1 felony (and eligible for Class X
       sentencing). 730 ILCS 5/5-4.5-95(b) (West 2012). If Busse had stolen $44 from vending
       machines at a different location, he would only have been guilty of a Class 4 felony and
       ineligible for Class X sentencing for this crime. 720 ILCS 5/16-1(b)(2) (West 2012). Busse’s
       sentence could have been as little as one year. 730 ILCS 5/5-4.5-45(a) (West 2012).
¶ 31       We feel confident that the legislature created Class X sentencing to protect the public from
       murderers and rapists, not penny-ante pilferage. There is no serious argument that this sentence
       is necessary to protect the public from Busse. Again, he did not harm any other human beings
       in the course of his theft, nor does his criminal history reveal a tendency to do so. Busse’s
       criminal history is boringly repetitive (nine previous convictions for stealing from
       coin-operated machines) but hardly serious. Of his 28 convictions, almost all involve theft, but
       not a single one involves violence against another person. Busse may be a “career thief” but not
       a dangerous or greedy one either. Even the economic harm that he caused to UIC in this case is
       so miniscule that imprisoning him for 12 years cannot be justified to prevent future $44 heists.
¶ 32       The desire to rehabilitate a defendant through imprisonment is a valid one. But the trial
       court’s rationale for its sentence—to “make an impression” on Busse—is ineffectual based on
       Busse having spent a number of years in prison already. While it is certainly frustrating that
       Busse has continued along this path, it is unlikely that a further 12 years of imprisonment will
       rehabilitate him. If no rehabilitation can be achieved, then the only justification for a lengthy
       prison sentence is the desire to punish Busse—but how much punishment is called for when a
       man filches quarters from a vending machine?
¶ 33       There are not many cases where a reviewing court has held such a sentence excessive. See,
       e.g., People v. Stacey, 193 Ill. 2d 203, 210-11 (2000) (25-year sentence for momentarily
       grabbing breasts of clothed young woman is excessive because it is too severe for offense). But
       the trial court’s discretion to fashion a sentence is not “totally unbridled.” (Internal quotation
       marks omitted.) Brown, 2015 IL App (1st) 130048, ¶ 42.
¶ 34       Our ruling today is based only on the petty nature of the offense being far out of proportion
       to the sentence. Busse may not necessarily be a sympathetic character, but it seems that his
       crime was motivated by poverty rather than malice. (He was living in a homeless shelter at the
       time of the offense.) Judges must keep in mind that poverty is not a crime; it is a condition, and
       every day presents a struggle for the poor to survive, to cope, to get by until tomorrow. When
       one is poor, drifting into petty crime can become an option, despite its undeniable risks. That,
       however, still does not warrant imposing a lengthy sentence, even after a series of petty crimes.
       Forty-four dollars does not warrant 12 years of incarceration.
¶ 35       The dissent would hold that Busse’s sentence within the statutory range is not an abuse of
       discretion because of Busse’s lengthy criminal record and his failure to show remorse for the
       crime. While the abuse of discretion standard is certainly deferential and as a reviewing court,
       we refrain from reweighing aggravating and mitigating factors, courts of appeal are not
       supposed to abdicate all reason. Again, Busse’s criminal record is somewhat extensive;
       nevertheless, it is limited to petty offenses. And he has not escalated his crimes over the years,
       either in magnitude or violence. Perhaps there is something that can rehabilitate Busse—but


                                                   -6-
       experience has shown us that spending time in prison certainly has not done the trick, and there
       is no reason to believe it will work better this time around.
¶ 36       We are statutorily required to sentence Busse to between 6 and 30 years of imprisonment.
       But as has been illustrated, this statutory requirement is nonsensical for this defendant who is
       not a danger to the community and whose prison stay, whatever its length, probably has little
       chance to rehabilitate him. And whatever the sentence, it will not reflect any public judgment
       that stealing from vending machines is a severe societal problem. Here, the statute operates as
       reflexive—an unthinking, mechanical application of laws that were never intended for a
       defendant such as Busse. This is unjust, not just to Busse, but to a public that will see this
       sentence and feel no confidence that our criminal justice system knows how to distinguish
       between a dangerous criminal and a homeless man who loots vending machines with a wire
       hanger.
¶ 37       Further, does his crime—pinching 176 quarters out of vending machines—require the
       taxpayers to pay close to 1,000,000 quarters to imprison him for 12 years? Even in the
       minimum-security facility where Busse is currently incarcerated, the average annual cost per
       inmate is $20,627; 12 years of incarceration would cost almost a quarter of a million dollars.
       The trial court’s job is to construct a sentence that follows the law, and we do not expect trial
       courts to factor the costs of incarceration into that decision. But our legislature—the body that
       constrains our discretion to sentence people like Busse—should consider whether such lengthy
       and costly sentences are a good use of taxpayer dollars, where the ultimate price many times
       exceeds the social cost of the offense. We can do nothing more for Busse in this case. But our
       legislature is certainly able to amend the Class X sentencing statute to encompass felons who
       are violent, or whose crimes escalate in seriousness and harm to the public, without also taking
       in defendants whose crimes remain petty.

¶ 38      Under Illinois Supreme Court Rule 615, we reduce Busse’s sentence to six years. Sentence
       reduced.

¶ 39       JUSTICE MASON, dissenting.
¶ 40       I respectfully disagree with my colleagues’ decision to substitute their judgment for that of
       the circuit court. While a 12-year sentence for the theft of $44 in quarters from a vending
       machine is undeniably harsh, when Busse’s background, both criminal and noncriminal, is
       examined, I cannot agree that his sentence constitutes an abuse of the broad discretion vested
       in the trial court.
¶ 41       According to the presentence investigation report, Busse, 40 years old at the time of
       sentencing, was raised by his mother in Minnesota. He reported a good relationship with her
       and his siblings. Busse’s father committed suicide when Busse was 11. His mother remarried,
       and Busse reported a good relationship with his stepfather. Busse graduated from high school,
       where he played sports, and has pursued college-level courses, earning his paralegal certificate
       in 2010 while serving a sentence on another matter. He denied ever being suspended or
       expelled from school. He reported no physical or mental health issues. Busse likewise reported
       no alcohol or other substance abuse and denied that he experienced any medical problems due
       to substance abuse.
¶ 42       Against this unremarkable social background, Busse’s criminal background stands in stark
       contrast. During the more than 20 years prior to his arrest in this case, Busse amassed more

                                                   -7-
       than two dozen convictions. While my colleagues emphasize the nonviolent nature of Busse’s
       crimes, consisting primarily of retail theft, burglary, and theft from coin-operated machines,
       Busse has nonetheless received 17 sentences of commitment to the Cook County department
       of corrections and six sentences of imprisonment in the Illinois Department of Corrections
       ranging in length from one to six years. Busse was sentenced to six years for burglary on
       August 18, 2009, and was released on February 7, 2012. While serving a period of mandatory
       supervised release, Busse committed his current offense on July 31, 2012, less than six months
       later.
¶ 43        The majority points out that Busse had been living in a homeless shelter for several months
       prior to his arrest. But he informed his probation officer that he planned to live with a friend in
       Minnesota after his release, and his defense counsel provided a letter from Busse’s brother
       during the sentencing hearing indicating that Busse would have a job in Minnesota.
       Significantly, although the majority attributes Busse’s extensive criminal history to poverty
       (“[w]hen one is poor, drifting into petty crime can become an option,” (supra ¶ 34)), there is no
       indication that Busse grew up in poverty, and in fact, he reported working at 20 different jobs
       since the age of 12 and was employed by a moving company earning $10 an hour at the time of
       his arrest. And while I have no doubt that Busse’s minimum-wage employment allowed him to
       merely eke out an existence, there is nothing in the record to support the conclusion that
       Busse’s crimes beginning in 1991 (and continuing during a period when, according to him, he
       was attending the College of Du Page (1992) and DeVry Institute (1992-94)) were the result of
       abject poverty and intellectual deficiencies beyond his control. In short, nothing in the record
       supports the conclusion that poverty forced Busse to pursue a life of petty thievery.
¶ 44        Our supreme court has cautioned against a court of review substituting its judgment for that
       of a trial court simply because it would have weighed the relevant factors in aggravation and
       mitigation differently. People v. Alexander, 239 Ill. 2d 205, 213 (2010); Stacey, 193 Ill. 2d at
       209. And because the majority concedes that the trial court evidently considered the factors in
       aggravation and mitigation relevant to Busse’s sentence, I cannot agree that a term of 12 years
       is “ ‘greatly at variance with the spirit and purpose of the law, or manifestly disproportionate to
       the nature of the offense.’ ” Alexander, 239 Ill. 2d at 212 (quoting Stacey, 193 Ill. 2d at 210). It
       is only by taking Busse’s social and criminal history out of context that the majority is able to
       so characterize his current sentence.
¶ 45        At bottom, my colleagues conclude that any sentence other than the minimum would
       constitute an abuse of discretion, a result incompatible with the deferential standard of review.
       Alexander, 239 Ill. 2d at 212 (recognizing a trial court’s “broad discretionary powers in
       imposing a sentence” and that “its sentencing decisions are entitled to great deference”). And,
       as the majority also concedes, the length of Busse’s sentence is the direct product of a decision
       by the legislature, which a trial court is not free to ignore, to impose harsher sentences on
       repeat offenders. See 735 ILCS 5/5-4.5-95(a) (West 2012). The majority’s real issue is that
       Busse, a petty thief, is eligible for Class X sentencing along with “murderers and rapists.”
       Supra ¶ 31. But Busse’s eligibility for a Class X sentence is a matter determined by the
       legislature, and while I would wholeheartedly support removing nonviolent “petty thievery”
       from the list of convictions that can render a defendant Class X eligible, this court is not the
       branch of government to which that decision has been committed.
¶ 46        Busse has already once been sentenced to a term of imprisonment of six years. I agree with
       the majority that it apparently did no good given the speed with which Busse reoffended

                                                    -8-
       following his release. But I cannot agree that the answer is to simply keep reimposing the
       minimum term or that a trial judge necessarily abuses his discretion when he concludes that
       such a result is unwarranted.
¶ 47       Focusing on the cost of Busse’s incarceration does not lead to a different conclusion. What
       the majority overlooks is the incremental cost of Busse’s repeated incarcerations, i.e., it is just
       as costly to keep reincarcerating felons for short periods of time as it is to impose one longer
       sentence in the hopes that an individual like Busse will appreciate the increasing risk his course
       of conduct poses and redirect his intellect and energies to noncriminal pursuits. And it does not
       require much imagination to predict that upon his release from his current period of
       incarceration, Busse is likely to reoffend, just as he has consistently for the past 20 years. Thus,
       while the trial court certainly could have exercised its discretion to impose another six-year
       term for Busse’s current offense, nothing obligated it to do so.
¶ 48       Particularly significant is the fact that Busse declined the opportunity to speak in allocution
       at his sentencing and in the PSI contended that, despite a still video image showing an
       individual dressed like Busse inside a UIC building and the fact that he was in possession of
       bent hangers and 176 quarters when he was arrested, the arresting officer made up the whole
       story. According to Busse, he was on a public sidewalk on his way to meet his probation
       officer when he was arrested and searched for no reason. Although the majority fails to
       mention this aspect of Busse’s sentencing, a defendant’s lack of remorse has long been
       recognized as an appropriate factor to take into account at sentencing. See, e.g., People v.
       Banister, 232 Ill. 2d 52, 92 (2008) (“ ‘This court has consistently held that a convicted
       defendant’s remorse or the absence of it is a proper subject for consideration at sentencing.’ ”
       (quoting People v. Burgess, 176 Ill. 2d 289, 317 (1997))); People v. Perkins, 408 Ill. App. 3d
752, 763 (2011) (“the trial court can properly consider a defendant’s lack of remorse or denial
       of guilt as it affects his prospects for rehabilitation”). This, more than anything else, convinces
       me that the trial judge properly decided that the minimum Class X sentence was not warranted.
       Further, because the 12-year sentence is still toward the low end of the possible range of
       sentences, I cannot find that it constitutes an abuse of discretion and would, therefore, affirm.




                                                    -9-